Citation Nr: 9924653	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome/lymphoma, with Epstein-Barr viral syndrome and 
peripheral neuropathy, including as due to exposure to 
herbicides including Agent Orange.


REPRESENTATION

Appellant represented by:	Fred Radolovich, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel
REMAND

The veteran had active service from July 1967 to May 1969, 
including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In November 1998, the Board remanded 
the case so that the veteran could be afforded a personal 
hearing before a member of the Board sitting in Travel Board 
session at the RO.  The Travel Board hearing took place in 
November 1998.

Following the personal hearing, in May 1999 the Board 
requested an opinion from a medical expert associated with 
the VA.  The medical expert's opinion was received at the 
Board in June 1999 and a copy of that opinion was sent to the 
veteran and his representative.  The veteran and his 
representative were notified by the Board, in a letter dated 
July 9, 1999, that they had 60 days from the date of that 
letter to submit any additional evidence or argument.  They 
were also notified in that same letter that unless the 
veteran provided a written waiver of his procedural right to 
consideration by the agency of original jurisdiction ( 
"AOJ", which in this case is the RO) of any new evidence so 
submitted, that evidence would be referred to the AOJ for 
review and preparation of a Supplemental Statement of the 
Case.

Following the November 1998 hearing, and the Board's July 
1999 letter, the veteran and his representative submitted new 
evidence, including a medical opinion letter, a statement 
from the Executive Director of the Association of Birth 
Defect Children Inc., and numerous pages of computerized 
medical research results, inter alia, directly to the Board.  
However, they did not submit a written waiver of his right to 
have the RO review that new evidence.

Therefore, to ensure that the VA fully complies with due 
process requirements, the case is REMANDED to the RO for the 
following development. 

The RO should review and consider the new 
evidence received since November 1998, 
including the June 1999 expert medical 
opinion from the neurologist on staff at 
the Dayton VA Medical Center, and the 
letters, articles, and research findings 
submitted by the veteran and his 
representative, and should perform any 
development it deems necessary following 
consideration of the above-listed new 
evidence. Thereafter, a rating decision 
should be prepared.  If the appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


